           Case 1:19-cr-00338-GHW Document 65 Filed 11/20/20 Page 1 of 1
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      November 20, 2020

By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:    United States v. Kromah, et al., 19 Cr. 338 (GHW)

Dear Judge Woods:

       On November 13 and 14, 2020, counsel for defendant Moazu Kromah requested, with the
consent of counsel for defendant Amara Cherif and the Government, an adjournment of the status
conference in the above-referenced case, which previously was scheduled to be held on November
16, 2020. (See ECF Nos. 61, 63.) On November 14, 2020, this Court granted that request and
adjourned the conference to December 9, 2020, noting that the Court expected to enter a separate
order excluding time through the new conference date. (See ECF No. 64.)

       Based on the representations in counsel’s letters concerning the parties’ consent to the
exclusion of time under the Speedy Trial Act, and consistent with Rule 2(E) of this Court’s
Individual Rules of Practice in Criminal Cases, the Government respectfully submits the attached
proposed order excluding time from this date through December 9, 2020.1

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney
                                               Southern District of New York

                                           By: /s/ Jarrod L. Schaeffer
                                                  Jarrod L. Schaeffer
                                                  Sagar K. Ravi
                                                  Assistant United States Attorneys
                                                  Tel.: (212) 637-2270 / 2195

cc:       Jeffrey Chabrowe, Esq. (via ECF)
          Guy Oksenhendler, Esq. (via ECF)

1
    A copy of the proposed order is attached hereto as Exhibit A.
